DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a tire with a low angle belt and a pair of lateral belts, classified in class 152, subclass 531.
II. Claims 17-19, drawn to a tire with a low angle belt having a central portion in which cords are not overlapped and axially outer portions that are overlapped, classified in class 152, subclass 531.
3.	Inventions I and II are related as independent inventions, each having a unique and separate means for establishing patentability.  Invention I requires first and second lateral belts and such is not required by Invention II.  Invention II, on the other hand, requires an overlapped portion within the low angle belt and such is not required by Invention I.  As such, Inventions I and II are directed to different inventions and restriction is appropriate.
4.	During a telephone conversation with June Rickey on April 29, 2022 a provisional election was made without traverse to prosecute the invention of a tire having first and second lateral belts and a low angle belt, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the third working belt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-5, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manno (EP 1,886,843, of record).
As best depicted in Figure 1, Manno teaches a tire construction comprising a first working belt layer 7A formed with cords inclined between 10 and 45 degrees, a second working belt layer 7C formed with cord inclined between 10 and 45 degrees, a low angle belt layer 7B formed with cords inclined between 0 and 5 degrees, and a pair of lateral belts 7D formed with cords inclined between 0 and 5 degrees.  Additionally, respective lateral belts are “adjacent” respective lateral ends of said second working belt layer (the language “adjacent” fails to structurally distinguish the claimed tire from that taught by Manno).
Regarding claim 2, the claimed range is fully encompassed by Manno.
With respect to claim 3, the disclosed range of Manno is fully encompassed by the claimed range.
As to claim 4, Manno depicts a tire construction in which width W1 can be broadly viewed as being “about” equal to the tread width Tw.
Regarding claim 5, first working belt layer 7A is wider than second working belt layer 7C.  
With respect to claims 8 and 9, the tie of Manno further includes a third working belt layer 7E.
Regarding claim 11, axially outermost regions of belt layer 7C can be arbitrarily viewed as “lateral belts” that are integral with a central region or low angle.  It is emphasized that the claims require that respective lateral belts are integral with the low angle belt with requiring any structural distinction between the lateral belts and the low angle belt.  Again, any region at respective axially outer ends of the zero degree layer can be viewed as the claimed lateral belts. 
As to claims 12-15, said lateral belts 7D have a width between from about 1.3% to about 20% of the tread ground contact width (Paragraph 31).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manno and further in view of Nicolas (US 2010/0154958), Igarashi (US 5,024,261), and/or Kish (US 7,458,200).
	As detailed above, Manno is directed to a belt assembly comprising first and second working belt layers and a zero degree layer sandwiched therebetween.  The tire of Manno further includes first and second lateral bands that are adjacent respective ends of said second working belt layer.  In such an instance, Manno broadly states that the belt layers are formed with steel cords (Paragraph 24)- the reference fails to specifically suggest the use of extensible cords in said working belts.  
In any event, the use of non-extensible or extensible steel cord in working belt layers is extremely well known in the tire industry, as shown for example by Nicolas (Paragraphs 33 and 34), Igarashi (Column 3, Lines 14+), and/or Kish (Column 3, Lines 44+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional steel cords, including those that are “extensible” (recognized as providing suitable reinforcement in all belt layers).     
10.	Claims 1-6,8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda (JP 2009-126362).
	Suda is directed to a tire construction comprising a plurality of inclined belt layers 4, at least one low angle belt 5a, and at least first and second lateral belts 5b disposed adjacent ends of said second working belt layer.  Figure 3c, for example, includes a plurality of lateral belts 5b radially beyond a second working belt layer and a low angle belt 5a disposed radially inward of said first working belt layer.  In such an instance, though, the low angle belt is not disposed between said working belt layers.  However, Suda generally states that the lateral belts and the low angle belt are separated from one another by at least one inclined working belt (Paragraph 6).  Figures 3a and 3f depict the inclusion of lateral belts and low angle belts that are separated by a single inclined working belt layer.  Given the general disclosure of Suda, one of ordinary skill in the art at the time of the invention would have found it obvious to position the low angle belt between first and second working belt layers in the assembly of Figure 3c.  It is emphasized that Figures 3a and 3f recognize the known inclusion of zero degree layers between first and second working belt layers.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious arrange the lateral belts and low angle belt of Suda in accordance to the claimed invention (limited number of possible configurations). 
	Regarding claim 2, Suda teaches a cord angle between 10 and 60 degrees (Paragraph 18).
	With respect to claim 3, the figures depict a cord angle for the lateral belts and the low angle belt in accordance to the claimed invention.
	As to claim 4, Figure 1 depicts a radially innermost working belt (first working belt layer) having a width that is about the width of the tread ground contacting region.
	Regarding claim 5, Figure 1 depicts the claimed arrangement.
	With respect to claims 8 and 9, Figure 3b provides an exemplary tire construction including a third working belt layer.
           As to claims 12-15, respective lateral belts of Suda have a width as large as 20% of the maximum belt width W and such appears to satisfy the claims given that Figure 1 depicts a tire in which width W is approximately equal to the tread width.
	Regarding claim 16, Figure 1 depicts a tire in which a second working belt layer is significantly narrower than a first working belt layer and such appears to be consistent with the claimed range.  It is emphasized that a critical feature of adjacent working belt layers is the inclusion of a stagger or space without limitation between respective belt ends in order to eliminate the buildup of stress.    
Conclusion         
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 2, 2022